IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


JESSICA RODRIGUEZ, INDIVIDUALLY         : No. 803 MAL 2014
AND ON BEHALF OF ALL OTHERS             :
SIMILARLY SITUATED,                     :
                                        : Petition for Allowance of Appeal from the
                  Respondent            : Order of the Superior Court
                                        :
                                        :
           v.                           :
                                        :
                                        :
FULTON BANK, N.A.,                      :
                                        :
                  Petitioner            :


                                    ORDER


PER CURIAM

     AND NOW, this 11th day of March, 2015, the Petition for Allowance of Appeal is

DENIED.